1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     DWAYNE STANLEY IVEY, II,                              Case No.: 14cv715-MMA (JLB)
11
                                                           ORDER DECLINING TO ISSUE
12                                     Petitioner,         CERTIFICATE OF
     v.                                                    APPEALABILITY
13
     DANIEL PARAMO, Warden,
14
15                                   Respondent.
16         Petitioner Dwayne Stanley Ivey, II (“Petitioner”), a state prisoner proceeding pro
17   se, filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, challenging
18   his state court conviction. Doc. No. 1. On December 16, 2016, the Court denied the
19   petition for writ of habeas corpus. Doc. No. 22. On August 17, 2018, Petitioner filed a
20   Motion for Reconsideration pursuant to Federal Rule of Civil Procedure 60(b). Doc. No.
21   27. The Court construed Petitioner’s motion as a second or successive § 2254 petition,
22   and because Petitioner has not obtained permission from the Ninth Circuit Court of
23   Appeals to file a second or successive petition, the Court concluded it lacked jurisdiction
24   to hear Petitioner’s claims. Doc. No. 28. Petitioner appealed. Doc. No. 30.
25         Rule 11 of the Federal Rules Governing Section 2254 Cases states that “the district
26   court must issue or deny a certificate of appealability when it enters a final order adverse
27   to the applicant.” A certificate of appealability (“COA”) is not issued unless there is “a
28   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

                                                     -1-                      14cv715-MMA (JLB)
1    When a petition is, as here, dismissed on procedural grounds, a COA should be granted
2    only if two elements are satisfied: (1) “jurists of reason would find it debatable whether
3    the petition states a valid claim of the denial of a constitutional right”; and (2) “jurists of
4    reason would find it debatable whether the district court was correct in its procedural
5    ruling.” Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).
6               As the Court noted in its previous Order, a second or successive petition may not
7    be filed in this Court unless the petitioner first obtains from the United States Court of
8    Appeals for the Ninth Circuit an order authorizing this Court to consider the petition. See
9    28 U.S.C. § 2244(b)(3)(A). Petitioner has not demonstrated that jurists of reason would
10   find it debatable whether the Court was correct in its procedural ruling that the petition is
11   second or successive.1 See United States v. Lynch, 634 F. App’x 611, 612 (9th Cir. 2016)
12   (“The district court held that Lynch’s purported Rule 60(b) motion is actually an
13   unauthorized, second or successive habeas petition under 28 U.S.C. § 2255. For us to
14   entertain his appeal, Lynch needs a Certificate of Appealability[.]”); see also Davis v.
15   Long, No. 14-cv-560-GPC-JLB, 2018 WL 1382756, at *3 (S.D. Cal. March 16, 2018)
16   (declining to issue a COA where the district court construed the petitioner’s Rule 60(b)
17   motion as a second or successive § 2254 petition).
18              Accordingly, the Court DECLINES to issue a certificate of appealability in this
19   case. The Clerk of Court is directed to notify the Ninth Circuit Court of Appeals of this
20   Order.
21              IT IS SO ORDERED.
22   Dated: October 2, 2018
23                                                       _____________________________
24                                                       HON. MICHAEL M. ANELLO
                                                         United States District Judge
25
26                                                  
27
                1
              As such, the Court need not decide whether the application states a valid constitutional claim.
28   See Slack, 529 U.S. at 485.

                                                        -2-                             14cv715-MMA (JLB)
